DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 07/08/2020; 12/09/20.

Claim Rejections - 35 USC § 103  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

5.	Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al., (“Glazier”) [US-2017/0160815-A1] in view of Kao et al. (“Kao”) [US-2016/0353012-A1]
Regarding claim 1, Glazier discloses an electronic device (Fig. 3 and ¶0021-0023 disclose system may include a first electronic device 300 in communication with a second electronic device 302; Fig. 8 and ¶0044), comprising: 
one or more processors (Fig. 3, processor 390); and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (¶0005 discloses the computing device including a memory storing executable instructions, and a processor configured to execute the instructions; Fig. 3, memory 380; Fig. 8 and ¶0044 disclose computing device 800 includes a processor 802, memory 804 […] The processor 802 can process instructions for execution within the computing device 800, including instructions stored in the memory 804 or on the storage device 806 to display graphical information for a GUI on an external input/output device, such as display 816 coupled to high speed interface 808) for:
displaying a magnified portion of a computer-generated reality (CGR) environment from a first position and an unmagnified portion of the CGR environment from the first position (Fig. 4C below shows a magnified portion (i.e., a visual representation 410 of the user) and an unmagnified portion (i.e., a bridge, water and the like) a computer-generated reality (CGR) environment (i.e., a view of a virtual environment generated by the HMD 100, including virtual features/virtual objects/virtual elements) from a first position (i.e., in an upward upward, or in a +Y, direction); ¶0024-0025 disclose a view of a virtual environment generated by the HMD 100, including virtual features/virtual objects/virtual elements (for example, a bridge, water and ; 

    PNG
    media_image1.png
    782
    1001
    media_image1.png
    Greyscale

receiving an input (¶0004 discloses receiving an input selecting a second virtual location; Fig. 4A and ¶0025-0026 disclose a number of different control mechanisms provided on the handheld electronic device 102, such as, for example, a trigger, a button, a knob, a toggle, a switch, a joystick, a touch sensitive surface, and/or the like; ¶0030 discloses the received input represents movement of an object towards the electronic device, the user may ; and 
in response to receiving the input (¶0004 discloses teleporting to the second virtual location at the second virtual scale after receiving the input; ¶0040 discloses upon release of the trigger, the system may teleport the user to the selected virtual location B at the decreased user scale, or perspective):
displaying a magnified portion of the CGR environment from a second position, wherein the magnified portion of the CGR environment from the second position has a magnification less than a magnification of the magnified portion of the CGR environment from the first position (Fig. 5C below shows a displayed magnified portion (i.e., a visual representation 410 of the user) from a second position (i.e., a downward, or −Y, direction), wherein the magnified portion of the CGR environment from the second position has a magnification less than a magnification of the magnified portion of the CGR environment from the first position (i.e., decrease his size, or his scale comparing to the user's scale shown in FIG. 4C); ¶0028 discloses moving the handheld electronic device 102 in a downward, or −Y, direction (corresponds to a second position)), or manipulating the trigger in an downward, or −Y, direction, the user may decrease his size, or his scale, or adjust his perspective, relative to the virtual features at the second virtual location B, with the visual representation 410 of the user decreasing in size as the user moves the handheld electronic device 102, to provide a visual indication of relative scale to the user, as shown in FIG. 5C below), and wherein the magnified portion of the CGR environment from the second position has a field of view  (Fig. 5C below shows the visual representation 410 of the user from the second position has a field of view; ¶0014 discloses a perceived decrease in the user's size relative to the elements of the virtual environment and/or an increase in the size of the elements of the virtual environment (and corresponding change in perspective) – suggests a greater field of view comparing to the ;
displaying a first unmagnified portion of the CGR environment from a third position (Fig. 5E below shows the current view is modified to depict the current location of the CSR setting from a third perspective; ¶0024-0025 disclose a view of a user, including a view of a virtual environment generated by the HMD 100, including virtual features/virtual objects/virtual elements (for example, a bridge, water and the like) viewed by the user (corresponds to a first unmagnified portion of the CGR environment), for example, on the display 140 (corresponds to displaying) of the HMD 100; ¶0034 discloses the user may shift, or adjust, his teleport arrival position in a forward and/or backward direction, or in a ±Z direction (corresponds to a third position)), wherein the first unmagnified portion of the CGR environment from the third position has a field of view greater than the field of view of the magnified portion of the CGR environment from the second position (Fig. 5E below shows the first unmagnified portion of the CGR environment from the third position having closer position (greater details of virtual features/virtual objects/virtual elements (for example, a bridge, water and the like)) comparing to the field of view of the visual representation 410 of the user's (the magnified portion of the CGR environment) as shown in Fig 5C below; ¶0014 discloses to scale in corresponding perspective, while moving from the first virtual area to the second virtual area, or from the first virtual environment to the second virtual environment […] This scaling, and corresponding change in perspective, may include, for example, a perceived increase in the user's size relative to the elements of the virtual environment and/or a decrease in the size of the elements of the virtual environment (and corresponding change in perspective) (corresponds to field of view greater)); and	



    PNG
    media_image2.png
    765
    1006
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    737
    1048
    media_image3.png
    Greyscale

after displaying the first unmagnified portion of the CGR environment from the third position, displaying a second unmagnified portion of the CGR environment from the third position, the second unmagnified portion of the CGR environment from the third position having a field of view greater than the field of view of the first unmagnified portion of the CGR environment from the third position (Fig. 5E above shows the virtual features/virtual objects/virtual elements (for example, a bridge, water) on the left of image (corresponds to the first unmagnified portion of the CGR environment) and the virtual features/virtual objects/virtual elements (for example, a bridge, water) on the right of image (corresponds to the second unmagnified portion of the CGR environment) when user shift his teleport arrival position in a forward or in a ±Z direction (corresponds to a third position). The second unmagnified portion of the CGR environment having further field of view comparing to the first unmagnified portion of the CGR environment (corresponds to the third position having a field of view greater than the field of view of the first unmagnified portion of the CGR environment); ¶0024-0025 disclose a view of a user, including a view of a virtual environment generated by the HMD 100, including virtual features/virtual objects/virtual elements (for example, a bridge, water and the like) viewed by the user (corresponds to a first and second unmagnified portion of the CGR environment), for example, on the display 140 (corresponds to displaying) of the HMD 100; ¶0034 discloses the user may shift, or adjust, his teleport arrival position in a forward and/or backward direction, or in a ±Z direction (moving the handheld electronic device in a forward and/or backward direction or in a ±Z direction (corresponds to a third position) suggests another trigger after releasing the first trigger to display the first unmagnified portion (corresponds to after displaying the first unmagnified portion)).
Glazier fails to explicitly discloses wherein the magnified portion of the CGR environment from the second position has a field of view greater than a field of view of the magnified portion of the CGR environment from the first position.
However, Kao discloses
the magnified portion of the CGR environment from the second position has a field of view greater than a field of view of the magnified portion of the CGR environment from the first position (Kao- Figs. 3A-3C shows the preview image PREV3 from the position ZS3 is relatively wider compared to other preview image PREV2 at the position ZS2 (corresponds to the magnified portion from the second position has a field of view greater than a field of view of the magnified portion from the first position); ¶0027-0030 disclose the user input for zooming out (e.g., the pinch-in gesture or alike) is received, and the zooming scale ZSA can be modified from ZS1 and assigned at ZS2. As shown in FIG. 3B, the zooming scale ZSA is assigned at ZS2 (corresponds to first position), which is an intermediate zooming, scale between ZS1 (the telephoto bound) and ZS3. The field-of-view of the preview image PREV2 (corresponds to a field of view of the magnified portion of the CGR environment from the first position) is relatively wider compared to other preview image PREV1), such that the preview image PREV2 can cover larger visual angle and more items the field-of-view) in the same image); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glazier to incorporate the teachings of Kao, and apply the field-of-view of the preview image into the magnified portions, as taught by Glazier for displaying a magnified portion of the CGR environment from a second position, wherein the magnified portion of the CGR environment from the second position has a magnification less than a magnification of the magnified portion of the CGR environment from the first position, and wherein the magnified portion of the CGR environment from the second position has a field of view greater than a field of view of the magnified portion of the CGR environment from the first position.
Doing so would utilize a user interface for controlling a zooming function of a camera.

Regarding claim 2, Glazier in view of Kao, discloses the electronic device of claim 1, and discloses the one or more programs further including instructions for:
before displaying the magnified portion of the CGR environment from the first position, receiving a second input (Glazier- Fig. 4C and 5E above show receiving the input representing selection of the user interface element, a second direction different from the first direction is determined, and the display of the user interface element is modified to depict the destination location from a second perspective determined using the second direction; ¶0027 discloses continuing to actuate the trigger and manipulating the handheld electronic device 102 by, for example, moving the handheld electronic device 102 in an upward, or in a +Y, direction (continuing to actuate the trigger corresponds to receiving a second input), or manipulating the trigger in an upward, or +Y, direction, the user may adjust, for example, increase his size, or his scale, or perspective, to be experienced upon teleportation to the second virtual location B); and
in response to receiving the second input, displaying the magnified portion of the CGR environment (Glazier- ¶0027 discloses as the user continues to manipulate the handheld electronic device 102 to adjust scale in this manner, the visual representation 410 of the user may increase in size (corresponds to displaying the magnified portion) as the user moves the handheld electronic device 102, to provide a visual indication of relative scale to the user, as shown in FIG. 4C).

Regarding claim 3, Glazier in view of Kao, discloses the electronic device of claim 1, and further discloses wherein displaying the second unmagnified portion of the CGR environment from the third position includes replacing the unmagnified portion of the CGR environment from the first position with the second unmagnified portion of the CGR environment from the third position (Glazier- Fig. 5E above shows modifying the display of the user interface element comprises displacing the user interface element, wherein .

Regarding claim 4, Glazier in view of Kao, discloses the electronic device of claim 1, and further discloses wherein the third position is based on the magnification of the magnified portion of the CGR environment from the first position (Kao- Figs. 3B-3C and ¶0028 discloses the zooming scale ZSA can be further modified from ZS2 and assigned at ZS3. As shown in FIG. 3C, the zooming scale ZSA is assigned at ZS3, which is a widest zooming scale for the regular zoom mode of the camera 210).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glazier to incorporate the teachings of Kao, and apply the modified zooming scale into the portion of the CGR environment, as taught by Glazier so the third position is based on the magnification of the magnified portion of the CGR environment from the first position.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 5, Glazier in view of Kao, discloses the electronic device of claim 1, and further discloses wherein the magnified portion of the CGR environment from the first position is displayed concurrently with the unmagnified portion of the CGR environment from the first position (Glazier- Fig. 4C above shows a magnified portion (i.e., a visual representation 410 of the user) and an unmagnified portion (i.e., a bridge, water and the like) being displayed concurrently a computer-generated reality (CGR) environment).

Regarding claim 6, Glazier in view of Kao, discloses the electronic device of claim 1, and further discloses wherein displaying the first unmagnified portion of the CGR environment from the third position includes translating a currently displayed position from the first position to the third position through the second position (Glazier- Figs. 4C, 5C and 5E above and ¶0013, ¶0015-0016, ¶0020 disclose the first unmagnified portion of the CGR environment from the third position as shown in Fig. 5E including moving, or transitioning, or teleporting, from a first area of the virtual environment to a second area of the virtual environment, or from a first virtual environment to a second virtual environment (corresponds to translating a currently displayed position from the first position to the third position through the second position); Kao- Figs. 3B, 3C, 3D show the translating a currently displayed position from the first position (i.e., ZS2) to the third position (i.e., ZS4) through the second position (i.e., ZS3)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glazier to incorporate the teachings of Kao, and apply the modified zooming scale into the the first unmagnified portion of the CGR environment, as taught by Glazier for displaying the first unmagnified portion of the CGR environment from the third position includes translating a currently displayed position from the first position to the third position through the second position.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 7, Glazier in view of Kao, discloses the electronic device of claim 1, and further discloses wherein the unmagnified portion of the CGR environment from the first position is displayed concurrently with the first unmagnified portion of the CGR environment from the third position (Glazier- Figs. 4E and 5C above show the unmagnified portion of the CGR environment from the first position and the first unmagnified portion of the CGR environment from the third position being displayed displayed concurrently).

Regarding claim 9, Glazier in view of Kao, discloses the electronic device of claim 1, and further discloses the one or more programs further including instructions for:
determining the third position based on an orientation corresponding to the magnified portion of the CGR environment from the first position (Glazier- Figs. 4C and 5E above and ¶0030-0034 discloses manipulating of the handheld electronic device 102 in the upward/+Y direction and/or the downward/−Y direction (corresponds to the first position) to  forward and/or backward direction, or in the ±Z direction (corresponds to the third position)).

Regarding claim 10, Glazier in view of Kao, discloses the electronic device of claim 1, and further discloses the one or more programs further including instructions for:
determining a focus object within the magnified portion of the CGR environment from the first position (Glazier- Fig. 4C above shows the visual representation 410 of the user's; ¶0027 discloses manipulate the handheld electronic device 102 to adjust scale in this manner, the visual representation 410 of the user (corresponds to the focus object) may increase in size as the user moves the handheld electronic device 102); and
determining the third position based on the focus object (Glazier- Figs. 4C and 5E above and ¶0034 disclose the may shift, or adjust, his teleport arrival position in a forward and/or backward direction, or in a ±Z direction, the visual representation 410 of the user (corresponds to the focus object)).

Regarding claim 11, Glazier in view of Kao, discloses the electronic device of claim 10, and further discloses wherein:
the focus object is displayed at a first size in the magnified portion of the CGR environment from the first position (Glazier- Fig. 4C above and ¶0027 disclose moving the handheld electronic device 102 in an upward, or in a +Y, direction, or manipulating the trigger in an upward, or +Y, direction (corresponds to the first position), the user may adjust, for example, size as the user moves the handheld electronic device 102, to provide a visual indication of relative scale to the user, as shown in FIG. 4C);
the focus object is displayed at the first size in the unmagnified portion of the CGR environment from the second position (Glazier- Fig. 5C above and ¶0024 disclose the perceived size relative to the virtual elements of the virtual environment […] including a view of a virtual environment generated by the HMD 100, including virtual features/virtual objects/virtual elements (for example, a bridge, water and the like) viewed by the user); and
the focus object is displayed at the first size in the unmagnified portion of the CGR environment from the third position (Glazier- Fig. 5E above and ¶0024 disclose the perceived size relative to the virtual elements of the virtual environment […] including a view of a virtual environment generated by the HMD 100, including virtual features/virtual objects/virtual elements (for example, a bridge, water and the like) viewed by the user).

Regarding claims 12-18, all claim limitations are set forth as claims 1-7 in a non-transitory computer-readable storage medium storing one or more programs and rejected as per discussion for claim 1-7.

Regarding claim 12, Glazier in view of Kao, discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions (Glazier- Fig. 3 and ¶0022 discloses the first electronic device 300 may also include a processor 390 in communication with the sensing system 360 and the control system memory 380; ¶0046 discloses the computer program product may also contain instructions that, when executed, perform one or more methods […] The information carrier is a computer- or machine-readable medium, such as the memory 804, the storage device 806, or memory on processor 802) for the tasks of claim 1.

The method of claim 20 is similar in scope to the functions performed by the apparatus of claim 1 and therefore claim 20 is rejected under the same rationale.


Allowable Subject Matter
6.	Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding Claim 8, the combination of prior arts teaches the method of Claim 1.
However in the context of claim 1 and 8 as a whole, the combination of prior arts does not teach displaying a second magnified portion of the CGR environment from the first position that is different than the first magnified portion of the CGR environment from the first position; and displaying, concurrently with the second magnified portion of the CGR environment from the first position, a second unmagnified portion of the CGR environment from the first position that is different than the first unmagnified portion of the CGR environment from the first position. Therefore, Claim 8 in the context of claim 1 as a whole does comprise allowable subject matter.

Regarding Claim 19, the combination of prior arts teaches the method of Claim 12.

Therefore, Claim 19 in the context of claim 12 as a whole does comprise allowable subject matter

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-7,889,212-B2 to Schulz et al., Magnifying visual information using a center-based loupe teaches magnifying selected portions of visual information on a screen is provided. In response to receiving first user input, displaying, within a first bounded region that encloses a first portion of visual information, (a) the first portion at a same magnification level as the visual information that is outside of the first bounded region, and (b) a visual indication of a second bounded region that encloses a second portion of the visual information (Abstract).
US-2017/0308990-A1 to Middleton et al., Synthesis of transformed image views teaches simulating a change in focal length that results in a zoom effect for the image background while maintaining the size and position of the people in the foreground (Fig.3 and ¶0023).
US-2018/0246565-A1 to Moon et al., Mobile terminal and method for controlling the same teaches a size of the second screen can be magnified or reduced (¶0132). The size of the 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619